Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 further limits Claim 14 such that a gap between the IC stacks should be filled with dielectric. However, Claim 13, from which Claim 14 depends, already requires that any such gap be filled with dielectric. Therefore, Claim 15 does not further limit Claim 13 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-15, 17, 26, 27, 30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20170162542 to Chen et al. (Chen) in view of U.S. Pat. Pub. No. 20200135594 to LEE et al. (Lee) and further in view of U.S. Pat. No. 9768133 to Wu et al. (Wu).
Regarding Claim 8, Chen teaches an integrated circuit package, comprising: 
a interposer structure 18; 
a first die stack 12R, comprising a plurality of first die structures; and 
a second die stack 12L, comprising a plurality of second die structures.
Chen does not explicitly teach hybrid bonding of the various elements together.
However, in analogous art, Lee teaches in Figs. 1A-1B at least, a silicon containing interposer structure 100 having interposer bonding pads P1a, P1b, interposer bonding vias 110 respectively connected to the interposer bonding pads, and a dielectric layer 165/175 surrounding the pads and vias, and corresponding structures P2a, P2b, 210 and 220/230 on a die mounted thereon, analogous to the bottom die of either die stack 12R or 12L of Chen. It would have been obvious to the person of ordinary skill at the time of filing to modify Chen with the direct bonding of Lee because the hybrid process allows for the bond between the chip/die and the wafer to not include solder material, and thus, may increase reliability and yield of package structures, as taught by Wu (Col. 2 lines 19-22)
	

Regarding Claim 9, Chen, Lee and Wu teach the integrated circuit package of claim 8, wherein the silicon-containing interposer structure further has a redistribution layer structure Lee, 160, Wu, 34 disposed between a substrate and the interposer bonding dielectric layer.  It would have been obvious to the 

Regarding Claim 10, Chen, Lee and Wu teach the integrated circuit package of claim 8, further comprising an integrated circuit structure 10 located between the first die stack 12R and the second die stack 12L.  The third IC 10 is of Chen is not hybrid bonded, but it would have been obvious to modify it with the hybrid bonding of Wu for the reasons stated above. 

Regarding Claim 11, Chen, Lee and Wu teach the integrated circuit package of claim 10, wherein the integrated circuit structure is a single die structure (see Chen, Fig. 1C).

Regarding Claim 12, Chen, Lee and Wu teach the integrated circuit package of claim 10, wherein the integrated circuit structure is a third die stack comprising plurality of third die structures (see Chen, Fig. 1I).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness. Boston Scientific v. Cordis (Fed. Cir. 2009)

Regarding Claim 13, Chen, Lee and Wu teach the integrated circuit package of claim 10, wherein a gap between any two of the first die stack, the second die stack and the integrated circuit structure is filled with a dielectric encapsulation (Chen, 16).

Regarding Claim 14, Chen, Lee and Wu teach the integrated circuit package of claim 8, further comprising a cover member (Chen, 58) over the first die stack and the second die stack.

Regarding Claim 15, Chen, Lee and Wu teach the integrated circuit package of claim 14, wherein a gap between the first die stack and the second die stack is filled with a dielectric encapsulation (Chen, 16).

Regarding Claim 17, Chen, Lee and Wu teach the integrated circuit package of claim 8, wherein solder balls of two adjacent first die structures in the first die stack are connected to each other (see Chen, fig. 1A, solder balls between ICs in stacks 12).

Regarding Claim 26, Chen, Lee and Wu teach an integrated circuit package, comprising: 
a redistribution layer structure (Lee, 160, Wu, 30, 32, 34); 
a bonding structure disposed over and electrically connected to a first side of the redistribution layer structure and having bonding pads (Wu, 36) embedded in a zeroth bonding dielectric layer (Wu, 38, it would have been obvious to the person of ordinary skill at the time of filing to modify the interposer of Chen to include the RDL of Wu in order to properly route I/O from the several ICs as applications require); 
a first die stack (Chen, 12R), having a first bonding metal feature (Wu, 46) embedded in a first bonding dielectric layer (Wu, 48), wherein the first bonding metal feature is connected to one of the bonding pads of the bonding structure, and the first bonding dielectric layer is connected to the zeroth bonding dielectric layer of the bonding structure (see Wu, Fig. 7); and 
a second die stack 12L, having a second bonding metal feature embedded in a second bonding dielectric layer, wherein the second bonding metal feature is connected to another of the bonding pads of the bonding structure, and the second bonding dielectric layer is connected to the zeroth bonding dielectric layer of the bonding structure (Wu shows multiple die 42 in Fig. 6 for example, each die 46 is analogous to the bottom die of each stack 12 of Chen), 
(see Wu, Fig. 7).
See teaching and combination of Lee regarding the bonding vias and pads.

Regarding Claim 27, Chen, Lee and Wu teach the integrated circuit package of claim 26, further comprising a plurality of bumps (Chen, 20 or Wu, 86) electrically connected to a second side of the redistribution layer structure opposite to the first side.

Regarding Claim 30, Chen, Lee and Wu teach the integrated circuit package of claim 26, further comprising a cover member (Chen, 58 or Wu, 110) disposed over the first die stack and the second die stack.

Regarding Claim 32, Chen, Lee and Wu teach the integrated circuit package of claim 30, wherein the cover member is a device-free member (no devices in cap 58).

Regarding Claim 33, Chen, Lee and Wu teach the integrated circuit package of claim 30, wherein the cover member is a device-containing member (Wu, Fig. 10 shows an alternate cover 110 having devices 74).

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lee and Wu as applied to Claim 8, and further in view of U. S. Pat. Pub. No. 20200135684 to Kim et al. (Kim).
Regarding Claim 16, Chen, Lee and Wu teach the integrated circuit package of claim 8, but do not explicitly teach that the first bonding pads of two adjacent first die structures in the first die stack are connected to each other, and first bonding dielectric layers of the two adjacent first die structures in the first die stack are connected to each other.
Fig. 1 that in a stack, ICs may be hybrid bonded together. It would have been obvious to the person of ordinary skill at the time of filing to modify the stack of Chen with the hybrid bonding of Kim for the reasons taught by Wu above.

Regarding Claim 22, Chen, Lee, Wu and Kim teach an integrated circuit package, comprising: 
an interposer structure (either Chen 18, Lee 100 or Wu 28); 
two die stacks 12R, 12L, respectively bonded to the interposer structure, wherein each of the die stacks comprises a plurality of die structures, the die structure to facing the interposer structure has two bonding structures on front and back sides thereof, and the die structure facing away from the interposer structure has one bonding structure on one of the front and back sides thereof, and wherein the bonding structure of each of the die structures facing the interposer structure has a bonding metal feature embedded in a bonding dielectric layer (see teaching and combination of Kim), the interposer structure has interposer bonding metal features embedded in an interposer bonding dielectric layer, the bonding metal features of the die stacks are connected to the interposer bonding metal features, and the bonding dielectric layers of the die stacks are connected to the interposer dielectric layer (see teaching and combination of Wu); and 
a cover member (Chen, 58) disposed over the two die stacks.
Regarding Claim 24, Chen, Wu and Kim teach the integrated circuit package of claim 22, wherein a gap between the die stacks is filled with a dielectric encapsulation (Chen, 16).
See teaching and combination of Lee regarding vias and bond pads.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Wu as applied to Claim 30, and further in view of U. S. Pat. Pub. No. 20150103521 to Mustafa et al. (Mustafa).
Regarding Claim 31, Chen and Wu teach the integrated circuit package of claim 30, but do not explicitly teach that the cover member comprises silicon, ceramic or quartz.
However, in analogous art, Mustafa teaches in [0044] that quartz may be used as a heat sink material, which is the purpose of Chen’s cap 58. It would have been obvious to the person of ordinary skill at the time of filing to modify Chen with the teaching of Mustafa because ceramic materials such as quartz are both inexpensive and possess heat-conductive properties, thereby being highly advantageous for the use as a cost-effective heat sink material, as taught by Mustafa in the quoted section.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lee and Wu as applied to Claim 14, and further in view of U. S. Pat. Pub. No. 20110170266 to Haensch et al. (Haensch).
Regarding Claim 21, Chen, Lee and Wu teach the integrated circuit package of claim 14, but do not explicitly teach that a gap between the first die stack and the second die stack is filled with air.  However, in analogous art, Haensch teaches in [0056] that stacked arrangement of die may be separated by air. It would have been obvious to the person of ordinary skill at the time of filing to modify Chen and Wu with the teaching of Haensch in order to provide cooling vents, as taught by Haensch in the quoted section.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Lee, Wu and Kim as applied to Claim 22, and further in view of U. S. Pat. Pub. No. 20110170266 to Haensch et al. (Haensch).
Regarding Claim 25, Chen and Wu teach the integrated circuit package of claim 22, but do not explicitly teach that a gap between the die stacks is filled with air.  However, see above regarding the teaching and combination of Haensch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVREN SEVEN/Primary Examiner, Art Unit 2812